Citation Nr: 0923320	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-41 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a mental disorder, 
variously diagnosed as posttraumatic stress disorder (PTSD), 
generalized anxiety disorder with depressive symptoms, 
depressive disorder (not otherwise specified), and major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1967 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied service connection for PTSD.  

In May 2006, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.  

This claim was previously before the Board in October 2006, 
at which time the Board remanded the claim for additional 
evidentiary development.  All requested development has been 
completed; unfortunately, however, further development is 
needed before a final decision is issued in this case.  

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


REMAND

The Veteran has asserted that he currently suffers from PTSD 
due to several traumatic events that occurred during his 
service in the Vietnam era.  As noted, the Board remanded 
this claim in October 2006 in order for additional 
evidentiary development to be conducted, to include 
specifically verifying the Veteran's claimed stressors.  

The evidence does not show, nor does the Veteran allege, that 
he was ever deployed to Vietnam or engaged in combat.  
Instead, he has asserted that he developed PTSD as a result 
of several stressful events, including an instance when he 
reports being exposed to actual or threatened death.  At the 
May 2006 videoconference hearing, the Veteran testified that, 
in May or June 1968, he and other Marines were at the Camp 
Lejeune Marine Base participating in an exercise simulating 
combat conditions on an obstacle course with machineguns 
automatically firing over their heads.  He testified that one 
of the machineguns vibrated loose from its hold-down bracket 
and began randomly spraying the field as the trainees were 
going through.  He testified that three people were shot, 
including one person right in front of him.  

The Board, in its October 2006 Remand, requested that the RO 
attempt to verify the occurrence of the aforementioned 
stressor with the U.S. Army and Joint Services Records 
Research Center (JSRRC).  The RO requested pertinent 
information from the Marine Corps Archives and Special 
Collections and, in October 2008, a response was received 
which indicated that Command Chronologies covering the 
Vietnam era had been transferred to the National Archives and 
Records Administration, and a request should be sent there, 
with the names of the Veteran's unit at the time of the 
incident.  A request was sent to the National Archives and, 
in February 2009, a response was received which indicated 
that the holdings of Marine Corps unit records for the 
Vietnam War period consisted solely of unit command 
chronologies, which were attached.  

Review of the unit command chronologies show that the 
Veteran's unit was involved in Civil Disturbance Training, a 
Special Purpose Exercise, and a Joint Civilian Orientation 
Conference during the time period in question; however, the 
chronologies do not contain any mention of casualities or 
injuries incurred as a result of any of the activities or 
training exercises.  

Nevertheless, while the Veteran's stressor was not verified 
by the unit command chronologies, the Board finds that an 
additional attempt to verify the Veteran's stressor is 
warranted in this case.  The Board notes that the unit in 
charge of the firing range at Camp Lejeune (not the Veteran's 
unit) may have generated an incident report after the 
accident the Veteran has described.  Therefore, on remand, 
the RO will be requested to attempt to verify the Veteran's 
stressor through such means.  




Review of the record reveals the Veteran was last afforded a 
VA examination in February 2002.  At that time, he was 
diagnosed with a generalized anxiety disorder with depressive 
traits, as opposed to PTSD.  Review of the record discloses 
that he has also been variously diagnosed with generalized 
anxiety disorder with depressive symptoms, depressive 
disorder NOS (not otherwise specified), and major depressive 
disorder.  See February 2002 VA examination report; VA 
outpatient treatment records dated from January 2002 to 
January 2005.  However, there is no medical opinion of record 
which addresses whether these diagnoses or disabilities are, 
or are not, related to his military service.  Therefore, 
given the varying mental diagnoses of record and the fact 
that the only VA examination of record is now more than five 
years old, the Board finds a new VA examination is warranted 
in this case.  The VA examiner will be requested to examine 
the Veteran, review his claims file, and determine whether 
the Veteran has a current mental disorder, to include PTSD or 
any other disorder, that is related to his military service.  

Given the foregoing, to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Contact the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) and attempt to verify the 
occurrence of the claimed stressor, 
particularly the report of an incident 
involving accidentally misdirected 
machinegun fire and subsequent injury 
to training individuals at Camp 
Lejeune, North Carolina, in May or June 
1968.  The RO should attempt to obtain 
any incident reports that are 
associated with the unit in charge of 
the obstacle course training at that 
time.  Copies of pertinent parts of the 
Veteran's personnel records should be 
provided, if available.  JSRRC should 
be requested to conduct a search of all 
available and appropriate sources, and 
provide any pertinent information which 
might corroborate the claimed stressor.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, the claims file should be so 
documented.  

2.	Schedule the Veteran for an examination by a 
VA psychiatrist knowledgeable in evaluating 
PTSD, to determine the nature and extent of 
any psychiatric disorder(s) found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review is accomplished.  A rationale should 
be provided for any opinion offered.  

a.	The RO must specify for the examiner any 
stressor(s) determined to be established 
by the record.  The examiner should 
further be instructed that only the 
verified stressor may be considered for 
the purpose of determining whether that 
event was sufficient to have caused the 
current psychiatric symptoms, and 
determining whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by both the in-
service stressor and the current 
symptomatology.  The diagnosis should 
conform to the psychiatric nomenclature 
and diagnostic criteria contained in the 
American Psychiatric Association manual, 
DSM-IV.

b.	If the examiner determines that it at 
least as likely as not (i.e., to a 50/50 
degree of probability or more) that the 
Veteran has PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
stressor or stressors supporting the 
diagnosis, and the current 
manifestations which distinguish that 
diagnosis from other psychiatric 
disorders.  

c.	If the Veteran is found not to have 
PTSD, but to have a psychiatric disorder 
other than PTSD, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., to a 50/50 degree of probability 
or more) that any currently diagnosed 
psychiatric disorder is causally related 
to the Veteran's active military 
service, including his service during 
the Vietnam war, or whether such a 
causal relationship to service is 
unlikely (i.e., less than a 50/50 degree 
of probability).  

d.	Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

